— Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 28, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Upon claimant’s resistance to an order by his supervisor to do a specific task, the supervisor called the department manager so he could speak directly to claimant on the telephone. During that conversation claimant referred to his supervisor in a racially derogatory manner. After the conversation and before leaving to perform the job, claimant used the same epithet to his supervisor directly. Claimant admitted at the hearing that he had resisted orders in the past. In addition, claimant had been warned in the past to "clean up his act”. Under the circumstances, there is substantial evidence to support the decision of the Unemployment Insurance Appeal Board that claimant was insubordinate and that his employment was terminated due to misconduct (see, Matter of Valentin [American Museum of Natural History — Roberts], 103 AD2d 919; Matter of Martin [Catherwood], 33 AD2d 815).
Weiss, P. J., Yesawich Jr., Crew III, Casey and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.